     Case 1:20-cv-00645-DAD-JDP Document 10 Filed 05/11/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL A. YOCOM,                                   Case No. 1:20-cv-00645-JDP
12                        Petitioner,                     FINDINGS AND RECOMMENDATIONS TO
                                                          DISMISS PETITION FOR FAILURE TO
13            v.                                          EXHAUST
14    ATTORNEY GENERAL,                                   OBJECTIONS DUE IN THIRTY DAYS
15                        Respondent.                     ECF No. 1
16                                                        ORDER DIRECTING CLERK OF COURT TO
                                                          ASSIGN CASE TO DISTRICT JUDGE
17

18           Petitioner Michael A. Yocom, a state prisoner without counsel, seeks a writ of habeas

19   corpus under 28 U.S.C. § 2254. ECF No. 1. This matter is before us for preliminary review

20   under Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, a district court must

21   dismiss a habeas petition if it “plainly appears” that the petitioner is not entitled to relief. See

22   Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124,

23   1127 (9th Cir. 1998). Courts have “an active role in summarily disposing of facially defective

24   habeas petitions” under Rule 4. Ross v. Williams, 896 F.3d 958, 968 (9th Cir. 2018) (citation

25   omitted). Because petitioner’s direct appeal is pending before the California Court of Appeal, we

26   recommend that the petition be dismissed without prejudice.

27

28
                                                         1
     Case 1:20-cv-00645-DAD-JDP Document 10 Filed 05/11/20 Page 2 of 4

 1   Discussion

 2          In Younger v. Harris, 401 U.S. 37, 44 (1971), the Supreme Court held that a federal court

 3   generally cannot interfere with pending state criminal proceedings. This holding, commonly

 4   referred to as the “Younger abstention doctrine,” is based on the principle of federal-state comity.

 5   See id. In the habeas context, “[w]here . . . no final judgment has been entered in state court, the

 6   state court proceeding is plainly ongoing for purposes of Younger.” Page v. King, 932 F.3d 898,

 7   902 (9th Cir. 2019). Therefore, when an appeal of a state criminal conviction is pending, “a

 8   would-be habeas corpus petitioner must await the outcome of his appeal” before seeking federal

 9   habeas relief. Sherwood v. Tomkins, 716 F.2d 632, 634 (9th Cir. 1983).

10          Here, petitioner seeks relief from his 2018 attempted murder conviction. ECF No. 1 at 2.

11   Petitioner states that he has unsuccessfully sought habeas relief before the Tulare County Superior

12   Court, the California Court of Appeal, and the California Supreme Court. Id. at 3-4. However,

13   petitioner’s direct appeal of his conviction is currently pending before the California Court of

14   Appeal. Id. at 4; People v. Yocom, No. F077786 (Cal. Ct. App. July 13, 2018). Because “a

15   district court may not adjudicate a federal habeas petition while a petitioner’s direct state appeal is

16   pending,” we recommend that the petition be dismissed without prejudice to refiling after the

17   direct appeal is final.1 Henderson v. Johnson, 710 F.3d 872, 874 (9th Cir. 2013); see Gibson v.

18   Berryhill, 411 U.S. 564, 577 (1973) (explaining that Younger abstention requires dismissal of the

19   federal action).

20   Certificate of Appealability
21          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

22   court’s dismissal of a petition; he may appeal only in limited circumstances. See 28 U.S.C.

23

24   1
       Notably, it appears that only two of petitioner’s three claims for relief were exhausted in his
     state habeas petitions. Here, petitioner claims that: (1) there was insufficient evidence presented
25   at trial to support his conviction, (2) his counsel was ineffective, and (3) the trial court improperly
26   admitted certain testimony and evidence. ECF No. 1 at 5. Petitioner states that he has fully
     exhausted his insufficient evidence and ineffective assistance of counsel claims through his state
27   habeas petitions but does not state that he sought state habeas relief from his inadmissible
     evidence claim. Petitioner is forewarned that all claims brought in a future federal habeas petition
28   must be exhausted in the state courts, either through direct appeal or on habeas review.
                                                          2
     Case 1:20-cv-00645-DAD-JDP Document 10 Filed 05/11/20 Page 3 of 4

 1   § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254

 2   Cases requires a district court to issue or deny a certificate of appealability when entering a final

 3   order adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116

 4   F.3d 1268, 1270 (9th Cir. 1997). Where, as here, the court denies habeas relief on procedural

 5   grounds without reaching the underlying constitutional claims, the court should issue a certificate

 6   of appealability “if jurists of reason would find it debatable whether the petition states a valid

 7   claim of the denial of a constitutional right and that jurists of reason would find it debatable

 8   whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

 9   484 (2000). “Where a plain procedural bar is present and the district court is correct to invoke it

10   to dispose of the case, a reasonable jurist could not conclude either that the district court erred in

11   dismissing the petition or that the petitioner should be allowed to proceed further.” Id.

12           Here, reasonable jurists would not find our conclusion debatable or conclude that

13   petitioner should proceed further. Thus, we recommend that the court decline to issue a

14   certificate of appealability.

15   Findings and Recommendations

16           For the foregoing reasons, we recommend that the court dismiss the petition without

17   prejudice and decline to issue a certificate of appealability. These findings and recommendations

18   are submitted to the U.S. district judge presiding over the case under 28 U.S.C. § 636(b)(1)(B)

19   and Local Rule 304. Within thirty days of the service of the findings and recommendations, the

20   parties may file written objections to the findings and recommendations with the court and serve a
21   copy on all parties. That document must be captioned “Objections to Magistrate Judge’s Findings

22   and Recommendations.” The presiding district judge will then review the findings and

23   recommendations under 28 U.S.C. § 636(b)(1)(C).

24   Order

25           The clerk of court is directed to assign this case to a district judge for the purposes of

26   reviewing these findings and recommendations.
27

28
                                                         3
     Case 1:20-cv-00645-DAD-JDP Document 10 Filed 05/11/20 Page 4 of 4

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     May 11, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           4
